Case 5:17-cr-00012-LGW-BWC Document 934 Filed 08/18/20 Page 1 of 7



                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                                By casbell at 1:46 pm, Aug 18, 2020
Case 5:17-cr-00012-LGW-BWC Document 934 Filed 08/18/20 Page 2 of 7
Case 5:17-cr-00012-LGW-BWC Document 934 Filed 08/18/20 Page 3 of 7
Case 5:17-cr-00012-LGW-BWC Document 934 Filed 08/18/20 Page 4 of 7
Case 5:17-cr-00012-LGW-BWC Document 934 Filed 08/18/20 Page 5 of 7
Case 5:17-cr-00012-LGW-BWC Document 934 Filed 08/18/20 Page 6 of 7
Case 5:17-cr-00012-LGW-BWC Document 934 Filed 08/18/20 Page 7 of 7
